CARS 3:46 -FI QRS ABMLDO RH: 4 FitaduOt/iot Pane: d PEBSRAGEID # 4
ming tee
eae oe e's RE

IN THE UNITED STATES DISTRICT COURT 2915 APR 14 PH 3: 1,3
FOR THE SOUTHERN DISTRICT OF OHIO

dey, ung |: nhc i roll]
EASTERN DIVISION SUT a (isi. “ONG
TAI. CL UMBUS
UNITED STATES OF AMERICA , : CASE NO.
t JUDGE
Plaintiff, : 2:16 er 083
: 18 U.S.C, § 371
Vv. :
: * Judge Marbley
BRYON E. ESTEP, : duce
Defendant. ;
INDICTMENT
THE GRAND JURY CHARGES:

All dates and times in this Indictment are alleged to be “‘on or about,” “in and around,” or
“through and including” the specific dates stated.

COUNT 1
(18 U.S.C. § 371: Conspiracy)

THE CONSPIRACY AND ITS OBJECTS

1. From at least May 2, 2011, through at least December 6, 2011, in the Southemn
District of Ohio and elsewhere, Defendant BRYON E. ESTEP did knowingly, willfully, and
unlawfully combine, conspire, confederate, and agree with other persons—including Evan A.
Wilbur, not named in this Indictment—to commit offenses against the United States, including
wire fraud and mail fraud.

2. One of the objects of the conspiracy among and between Defendant BRYON E.
ESTEP and his co-conspirators was to unlawfully enrich themselves by placing telephone orders
for merchandise with false banking information, in order for the merchandise to be shipped and

received by Defendant BRYON E, ESTEP and others.
GAse 2:16-A1;O008S-ADMvAmAt 1 Fikadu0t/Ic¥1hoP ayes? DH 3AAGEID #: 2

MANNER AND MEANS OF THE CONSPIRACY

3. Cabela's, Inc. ("Cabela's"), is a nationwide sporting goods retailer doing business
in the Southern District of Ohio and elsewhere. Cabela’s accepts customer orders over the
telephone and ships merchandise to customers in response to orders.

4. Defendant BRYON E. ESTEP and others fraudulently ordered merchandise from
Cabela’s over the telephone, which caused signals and sounds to be transmitted by means of wire
communication in interstate commerce, The orders were fraudulent because they were placed
using electronic bank checks citing invalid account numbers,

5. Some of the fraudulent orders were placed from a telephone number associated
with Defendant BRYON E. ESTEP.

6. Some of the fraudulent orders were delivered to an address associated with
Defendant BRYON E. ESTEP, in Bidwell, Ohio, in the Southern District of Ohio.

7. Defendant BRYON E. ESTEP and others ordered that the merchandise from
Cabela’s be sent by overnight delivery. Orders were carried by United Parcel Service of
America, Inc, (“UPS”), a private and commercial interstate carrier.

8. Because Cabela’s sent the orders by overnight delivery, the merchandise had been
shipped before Cabela's discovered that the account numbers used in the orders were invalid.

9. Fraudulently ordered merchandise was caused to be shipped to locations
controlled by Defendant BRYON E. ESTEP and others. Once the merchandise was delivered,
Defendant BRYON E. ESTEP would, on some occasions, pick up the merchandise. Defendant
BRYON E. ESTEP would, on other occasions, direct others to deliver the merchandise to his

residence.
Gases 2:16-67 QR08S;ADMvAmHt 4 FitaduOn/Ies1foP ayes 8 DOB 3RAGEID #: 3

OVERT ACTS

10. On May 2, 2011, in the Southem District of Ohio, Defendant BRYON E.
ESTEP, for the purpose of executing or attempting to execute the above-described mail and wire
fraud scheme, an artifice to defraud and obtain property in the above-described manner, caused
signals and sounds—namely, a telephone call to place an order at Cabela’s totaling $147.90—to
be transmitted by means of wire communication in interstate commerce.

1], On May 3, 2011, Defendant BRYON E. ESTEP, for the purpose of executing or
attempting to execute the above-described mail and wire fraud scheme, an artifice to defraud and
obtain property in the above-described manner, did knowingly cause to be delivered by UPS, a
private and commercial interstate carrier according to the direction thereon, a Cabela’s package
conane merchandise, to an address in Bidwell, Ohio, in the Southern District of Ohio. The
last name on the package’s mailing Jabel was “Estep.”

In violation of 18 U.S.C. § 371.

A TRUE BILL,

S/Foreperson
FOREPERSON

 

BENJAMIN C. GLASSMAN
Acting United States Attomey

PETER K. @LENN-APPHEGATE
Assistant United States Attorney
